Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 26 2022 have been fully considered but they are not persuasive.
Regarding Claim Interpretation of Claim 1
Since the examiner has made an obviousness rejection, a more generic version of the limitation is considered with respect to claim interpretation, without specific numbers or a specific subset, the specific numbers and specific subset being obvious over the generic limitation.  The more generic limitation is:

“determine a resource configuration for Physical Uplink Control Channel, PUCCH, for a wireless device, the resource configuration corresponding to one PUCCH resource out of a cardinality-Y subset of X PUCCH resources…and the cardinality-Y subset corresponding to certain PUCCH resources of the X PUCCH resources”

According to the Manual of Patent Examining Procedure 2111.01 I “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification”
The broadest reasonable interpretation of the generic limitation is that 1 PUCCH resource is determined out of X total PUCCH resources.  Furthermore, the determined 1 PUCCH resource must also belong to a Y-cardinality subset of the X PUCCH resources, where the cardinality-Y subset corresponding to certain PUCCH resources of the X PUCCH resources .
Nothing in the generic limitation says that the Y-cardinality subset of the X PUCCH resources is known to the network node, either before or after the determination of the one PUCCH resource.  The generic limitation merely states that the determined one PUCCH resource must belong to a Y-cardinality subset of the X PUCCH resources.   Nothing in the generic limitation says that the Y-cardinality subset of the X PUCCH resources is known by or indicated to the wireless device.  The generic limitation says nothing about how or why the certain resources where chosen to form the Y-cardinality subset of PUCCH resources.  The generic limitation says nothing about how or why a Y-cardinality subset of PUCCH resource was chosen, rather than a subset with some other cardinality.  
Regarding the Teaching of Matsumura ‘446
Matsumura ‘466 discloses determine a resource configuration for Physical Uplink Control Channel, PUCCH (Para 10 38 “The user terminal may determine a PUCCH resource used for transmission of UCI based on at least one of DCI and implicit information.”  The “PUCCH resource used for transmission” corresponds to a resource configuration for PUCCH for a wireless device.  Inherently, the network node must determine the PUCCH resource before transmitting the information indicating the PUCCH resource to the wireless device)
the resource configuration corresponding to one PUCCH resource out of a cardinality-N subset of 2*N PUCCH resources (Fig. 2B “Implicit Indication Information” “PUCCH Resource” Para 36 64 “the number of PUCCH resources (M) included in a PUCCH resource set” Para 66 “FIG. 2B, in a case of M>4, each value of the given field in the DCI may indicate a plurality of PUCCH resources (2 PUCCH resources in this case). The user terminal may determine one of a plurality of PUCCH resources indicated by the given field value in the DCI based on implicit indication information (e.g., 1 bit)”  The “PUCCH Resource” corresponds to the claimed PUCCH resource.  The “PUCCH resource set” corresponds to 2*N PUCCH resources, where N=4 and 2*N=8.  By inspection of Fig. 2B, it can be seen that the “Implicit Indication Information” divides the PUCCH resources into two cardinality-N subsets, where N=4.  One subset corresponds to “Implicit Indication Information =0” and another subset corresponds to “Implicit Indication Information =1”)
and the cardinality-N subset corresponds to even indexed PUCCH resources of the 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4)
The examiner notes that while Fig. 2B illustrates 8 PUCCH resources divided into two cardinality-4 resource subsets, the disclosure of Matsumura ‘446 is not limited to this.  See Para 59 “each PUCCH resource set includes M (e.g., 1≤K≤8) PUCCH resource sets. However, values of K and M are not limited to these” and Para 60 “the number of bits (x) of the given field in the DCI used to determine PUCCH resources is 2, yet is not limited to this, and only needs to be x≥1”).   In particular, each PUCCH resource set may have 16 PUCCH resources divided into two cardinality-8 subsets
Regarding Claim Rejections – 35 U.S.C. § 103
Regarding Independent Claims 1, 10, 19 and 26  
On Pages 15-16 the applicant argues that First Matsumura’446 never describes a 16-element PUCCH resource set.  The examiner finds this argument unpersuasive for two reasons
(1)  Para 59 states “However, values of…M are not limited to these” and Para 60 “the number of bits (x) of the given field in the DCI used to determine PUCCH resources is 2, yet is not limited to this, and only needs to be x≥1”  The number of PUCCH resources may therefore be any number, including 16; and 
(2)  The substitution of “16 PUCCH resources” of the claim for the “8 PUCCH resources” disclosed by Matsumura ‘446 would have be obvious to one of ordinary skill in the art before the claimed invention was effectively filed as the simple substitution of one known numerical value for another to obtain predictable results, MPEP 2143 I B
As an illustration, the following is Fig. 2B of Matsumura ‘446, which discloses 8 PUCCH resources containing 2 cardinality-4 subsets (Implicit Indication Information =0 and Implicit Indication Information =1)

GIVEN FIELD VALUE IN DCI
IMPLICIT INDICATION INFORMATION
PUCCH RESOURCE
00
0
PUCCH RESOURCE #0
00
1
PUCCH RESOURCE #1
01
0
PUCCH RESOURCE #2
01
1
PUCCH RESOURCE #3
10
0
PUCCH RESOURCE #4
10
1
PUCCH RESOURCE #5
11
0
PUCCH RESOURCE #6
11
1
PUCCH RESOURCE #7


And the following is how one of ordinary skill in the art before the effective filing date of the claimed invention would have applied it to 16 PUCCH resources divided into two cardinality-8 subsets (Implicit Indication Information =0 and Implicit Indication Information =1)

GIVEN FIELD VALUE IN DCI
IMPLICIT INDICATION INFORMATION
PUCCH RESOURCE
000
0
PUCCH RESOURCE #0
000
1
PUCCH RESOURCE #1
001
0
PUCCH RESOURCE #2
001
1
PUCCH RESOURCE #3
010
0
PUCCH RESOURCE #4
010
1
PUCCH RESOURCE #5
011
0
PUCCH RESOURCE #6
011
1
PUCCH RESOURCE #7
100
0
PUCCH RESOURCE #8
100
1
PUCCH RESOURCE #9
101
0
PUCCH RESOURCE #10
101
1
PUCCH RESOURCE #111
110
0
PUCCH RESOURCE #12
110
1
PUCCH RESOURCE #13
111
0
PUCCH RESOURCE #14
111
1
PUCCH RESOURCE #15


On Pages 16-17 the applicant argues that Second Matsumura 446 would still fail to teach or suggest applicant’s claimed arrangement “the resource configuration corresponding to one PUCCH resource out of a cardinality-8 subset of 16 PUCCH resources, the resource configuration for PUCCH being for a Physical Downlink Control Channel, PDCCH, aggregation level of 16,” because Matsumura ’446 requires log2(M) bits to select the resources of the PUCCH resource set, whereas applicant’s claimed arrangement only requires log2(M-1) bits.  The applicant goes on to say that Matsumura teaches away from the applicant’s claimed arrangement because Matsumura ‘446 requires the use of an implicit bit among the log2(M) bits while the applicants claimed arrangement only requires log2(M-1) and avoids  the use of addition implicit bits.  The examiner finds this argument unpersuasive for three reasons.
(1)  The applicant’s argument that the claimed arrangement avoids the use of additional/implicit bits is contradicted by Claims 25 and 32 of the instant application “the PUCCH resource selection is based on one of: one implicitly signaled bit for the PDCCH aggregation level of 16,” emphasis added by the examiner.  This limitation seems to find support in Fig. 9 S142 S144 and Para 76 77 “Some Examples of Method/where the PDCCH Aggregation Level is 16” and Para 79 “In another example, the additional 1-bit information…may be based on another or additional bit such as a bit provided in another DCI field that is not used for PUCCH resource selection in existing system” of the published version of the instant application.  The use of a Downlink Control Information (DCI) field for PUCCH resource selection and a bit in another DCI to perform PUCCH resource selection is identical to the disclosure of Matsumura ‘446 Fig. 2B.
(2)  The instant application teaches using log2(M) bits, consisting of explicit PUCCH resource indicator bits and an implicit bit.  See Para 5 “In one or more embodiments, an implicit rule may be used such that, in this case, the 3 bits provided with the PUCCH resource indicator field are used to select one PUCCH resource out of a cardinality-8 subset of the 16 PUCCH resources. In one or more embodiments, the implicit bit is provided…by using, e.g., a bit provided in another DCI field” and Para 9 “the resource configuration for PUCCH is based at least in part on one bit with a function that has been re-purposed to provide an additional bit in addition to a three bit PUCCH resource indicator field,” as well as Para 16 18 53 58 74 81 89 98 107 116 and 125  of the published version of the instant application.
The examiner notes that Matsumura ‘466 teaches the given field in the DCI may be a PUCCH resource indicator at Para 60 and 61.
(3)  According to the Manual for Patent Examination and Procedure 2111.01 II “It is improper to import claim limitations from the specification.”  The applicant seems to be importing claim limitations from the specification into the plain words of the claims.  The independent claims say nothing about bits.  The claims actually read “determine a resource configuration for Physical Uplink Control Channel, PUCCH, for a wireless device, the resource configuration corresponding to one PUCCH resource out of a cardinality-8 subset of 16 PUCCH resources.”  The claims only require that a PUCC resource configuration corresponding to one PUCCH resource be determined, and the determined PUCCH resource must belong to a cardinality-8 subset of 16 PUCCH resources.
For the reasons given above, the independent claims are not yet in condition for allowance.
Regarding Claims 2, 7, 9, 11, 16, 18, 20, 24, 27 and 37
Regarding the dependent claims 2, 7, 11, 16, 20, 24, 27 and 37, the claims are not yet in condition for allowance for the reasons given above and for further reasons given below.
Amended claims 9 and 18 are rejected under 35 U.S.C. § 112(a) for lack of written description as explained below
Regarding New Dependent Claims 33 and 35
The claims recite “use/using only the three bits provided in a PUCCH resource indicator field to determine the PUCCH resource.”
 The examiner has determined that the broadest reasonable interpretation of the claims is to use only the three bits provided in a PUCCH resource indicator field and no other information to determine the PUCCH resource.  The examiner has searched the instant application and has found that additional information is always used with the three bits of the PUCCH resource indicator field to determine the PUCCH resource.
The section of the instant application that come closest to disclosing these claims is Para 78 of the published version of the instant application “In one example, WD 22 may avoid the use or not use any implicit resource allocation. In this case, 3 bits provided in the PUCCH resource indicator field by network node 16 are used by the wireless device 22 such a via processing circuitry 84 and/or selection unit 34 to select one out of 8 PUCCH resources. Since WD 22 has 16 PUCCH resource configured, a cardinality-8 subset may be formed out of the 16 resources. Since WD 22 may not use any additional information such as implicit resource allocation information, this cardinality-8 subset may be defined in the 3GPP standard such as the NR standard, thereby allowing the 3 bits to be used to select a PUCCH resource out of a cardinality-8 subset of the 16 PUCCH resources”  While “implicit resource allocation information” is not used, the 3GPP and NR standards provide additional information, beyond the three bits provided in a PUCCH resource indicator field, to determine the PUCCH resource.
The examiner notes it is mathematically impossible for a PUCCH resource indicator with values only from 0 to 7 to uniquely determine one of 16 PUCCH resources.
The examiner has therefore rejected claims 9, 18, 33 and 35 under 35 U.S.C. § 112(a) for a lack of written description, which the examiner believes can be overcome by amending the claims.
The examiner further notes that Matsumura ‘466 at least does not disclose using only the three bits provided in a PUCCH resource indicator field and information in the 3GPP/NR standard to determine the PUCCH resource.
Regarding Claims 6, 15, 23 and 30
Regarding the dependent claims 6, 15, 23 and 30, the claims are not yet in condition for allowance for the reasons given above and for further reasons given below.
Regarding Claims 8 and 17
Regarding the dependent claims 8 and 17, the claims are not yet in condition for allowance for the reasons given above and for further reasons given below.
Regarding New Dependent Claims 34 and 36
Regarding the new dependent claims 34 and 36, the claims are not yet in condition for allowance for the reasons given above and for further reasons given below.
Allowable Subject Matter
Claims 25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 18, 33 and 35 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims  9, 18, 33 and 35, the claims recite “use/using only the three bits provided in a PUCCH resource indicator field to determine the PUCCH resource.”
 The examiner has determined that the broadest reasonable interpretation of the claims is to use only the three bits provided in a PUCCH resource indicator field and no other information to determine the PUCCH resource.  The examiner has searched the instant application and has found that additional information is always used with the three bits of the PUCCH resource indicator field to determine the PUCCH resource.
The section of the instant application that come closest to providing written description for these claims is Para 78 of the published version of the instant application “In one example, WD 22 may avoid the use or not use any implicit resource allocation. In this case, 3 bits provided in the PUCCH resource indicator field by network node 16 are used by the wireless device 22 such a via processing circuitry 84 and/or selection unit 34 to select one out of 8 PUCCH resources. Since WD 22 has 16 PUCCH resource configured, a cardinality-8 subset may be formed out of the 16 resources. Since WD 22 may not use any additional information such as implicit resource allocation information, this cardinality-8 subset may be defined in the 3GPP standard such as the NR standard, thereby allowing the 3 bits to be used to select a PUCCH resource out of a cardinality-8 subset of the 16 PUCCH resources”  While “implicit resource allocation information” is not used, the 3GPP and NR standards provide additional information, beyond the three bits provided in a PUCCH resource indicator field, to determine the PUCCH resource.  Therefore the examiner concludes that the instant does not provide written description for “use/using only the three bits provided in a PUCCH resource indicator field to determine the PUCCH resource.”
The examiner further notes it is impossible to use only a PUCCH resource indicator taking values from 0 to 7 to uniquely determine one of 16 PUCCH resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, 16 ,19-20, 24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et. al. (US 2020/0366446 A1), “Matsumura ‘446,” in view of Seo et. al. (US 2014/0328312 A1)
Regarding Claim 1, Matsumura ‘446 discloses a network node (Fig. 20 10 Para 228 Radio Base Station) configured to communicate with a wireless device (Fig. 15 11 Radio Base Station 20 User Terminal Para 155 156 158 160), the network node comprising processing circuitry (Fig. 20 1001 Processor Para 228) configured to:
determine a resource configuration for Physical Uplink Control Channel, PUCCH, for a wireless device (Para 10 38 “The user terminal may determine a PUCCH resource used for transmission of UCI based on at least one of DCI and implicit information.”  The “PUCCH resource used for transmission” corresponds to a resource configuration for PUCCH for a wireless device.  Inherently, the network node must determine the PUCCH resource before transmitting the information indicating the PUCCH resource to the wireless device.) the resource configuration corresponding to one PUCCH resource out of a cardinality-N subset of 2*N PUCCH resources (Fig. 2B “Implicit Indication Information” “PUCCH Resource” Para 36 64 “the number of PUCCH resources (M) included in a PUCCH resource set” Para 66 “FIG. 2B, in a case of M>4, each value of the given field in the DCI may indicate a plurality of PUCCH resources (2 PUCCH resources in this case). The user terminal may determine one of a plurality of PUCCH resources indicated by the given field value in the DCI based on implicit indication information (e.g., 1 bit)”  The “PUCCH Resource” corresponds to the claimed PUCCH resource.  The “PUCCH resource set” corresponds to 2*N PUCCH resource, where N=4 and 2*N=8.  By inspection of Fig. 2B, it can be seen that the “Implicit Indication Information” divides the PUCCH resources into two cardinality-N subsets, where N=4.  One subset corresponds to “Implicit Indication Information =0” and another subset corresponds to “Implicit Indication Information =1”  The examiner notes that while Fig. 2B illustrates 8 PUCCH resources divided into two cardinality-4 resource subsets, the disclosure of Matsumura ‘446 is not limited to this.  Para 59 “each PUCCH resource set includes M (e.g., 1≤K≤8) PUCCH resource sets. However, values of K and M are not limited to these” Para 60 “the number of bits (x) of the given field in the DCI used to determine PUCCH resources is 2, yet is not limited to this, and only needs to be x≥1”), and the cardinality-N subset corresponds to even indexed PUCCH resources of the 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4); and
provide the resource configuration (Para 10 38 “The user terminal may determine a PUCCH resource used for transmission of UCI based on at least one of DCI and implicit information”  Para 211 “the control section 401 controls the uplink control channel used for transmission of the UCI from the user terminal 20, based on an explicit indication from the radio base station 10 and implicit determination in the user terminal 20”)
The examiner notes that, given the generality of Matsumura ‘446’s disclosure, it would have obvious to one of ordinary skill in the art before the invention was effectively filed to apply this disclosure to 16 PUCCH resources with two cardinality-8 subsets.  This would be simple substitution of one known element for another to obtain predictable results, 	Manual of Patent Examining Procedure 2143 I B.  
Therefore, it would have been obvious to one skilled in the art before the claimed invention was effectively filed to construct a network node configured to communicate with a wireless device, the network node comprising processing circuitry configured to: determine a resource configuration for Physical Uplink Control Channel, PUCCH, for a wireless device, the resource configuration corresponding to one PUCCH resource out of a cardinality-8 subset of 16 PUCCH resources, and the cardinality-8 subset corresponds to even indexed PUCCH resources of the 16 PUCCH resources; and provide the resource configuration.  The motivation is to determine PUCCH resources when there is a larger number of PUCCH resources than a number that can be indicated by a given field in the DCI as taught by Matsumura ‘446 (Para 8)
Seo discloses something that Matsumura ‘446 does not explicitly disclose: the number of PUCCH resources is equal to the aggregation level of the Physical Downlink Control Channel (PDCCH) (Para 20 “An aggregation level of the DL control channel may be equal to or greater than 2” Para 22 “The DL control channel may be an enhanced-physical downlink control channel (E-PDCCH)” Para 108 136 “when DL assignment is received using an E-PDCCH, a plurality of PUCCH resources for one DL assignment is reserved as ACK/NACK resources, and an individual UE selects some of the plural reserved PUCCH resources and performs ACK/NACK feedback” Para 137 “DL assignment is received using an aggregation level L (i.e., using (E)CCE n0, n1,…, n(L-1)), a UE may select one of the L PUCCH resources linked with the L (E)CCEs and feedback ACK/NACK”  The aggregation level for a PDCCH is equal to the number of Control Channel Elements (CCEs) in the PDCCH.  One PUCCH resource is assigned for every CCE, and the total number of PUCCH resources is equal to the aggregation level of the PDCCH.  One of ordinary skill in the art before the claimed invention was effectively filed could easily derive that, for a PDCCH with aggregation level 16, a PUCCH resource configuration would consist of 16 PUCCH resources)
Therefore, it would have been obvious to one skilled in the art before the claimed invention was effectively filed to construct a network node configured to communicate with a wireless device, the network node comprising processing circuitry configured to: determine a resource configuration for Physical Uplink Control Channel, PUCCH, for a wireless device, the resource configuration corresponding to one PUCCH resource out of a cardinality-8 subset of 16 PUCCH resources, the resource configuration for PUCCH being for a Physical Downlink Control Channel, PDCCH, aggregation level of 16, and the cardinality-8 subset corresponds to even indexed PUCCH resources of the 16 PUCCH resources; and provide the resource configuration.  The motivation is to provide enough PUCCH resources to report the decoding success or failure for every CCE in the PDCCH (Para 103 108 “In this case, the UE may transmit ACK/NACK through a PUCCH with an index corresponding to an index of a specific CCE (e.g., a first or lowest CCE) among CCEs constituting a PDCCH received by the UE”)
Regarding Claim 2, Matsumura ‘446 discloses the resource configuration for PUCCH is based on a mathematical function that provides different bit values based on a Physical Downlink Control Channel, PDCCH, aggregation level (Fig. 2B Implicit Indication Information Para 38 65-66 83 “the user terminal may derive the above implicit indication information (r) by the modulation operation that is based on the lowest index of a CCE (C) on which a lastly received PDCCH is mapped, an aggregation level (L), and the number of PUCCH resources (that is M and is, for example, M=2 in FIG. 2B…[Mathematical 1]…                        
                            r
                            =
                            m
                            o
                            d
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                            
                            ,
                            M
                        
                    …Equation (1)”  The PUCCH resource configuration is determined by a combination of a Given Field Value in DCI and Implicit Indication Information, and the Implicit Indication Information may be based on a mathematical function based on a PDCCH aggregation level)
Regarding Claim 7, Seo discloses the number of PUCCH resources is equal to the aggregation level of the PDCCH for any arbitrary aggregation level (Para 137) corresponding to “a resource configuration for PUCCH for a PDCCH aggregation level”
In light of the disclosure of Seo, it can be seen that that the N PUCCH resources disclosed by Matsumura ‘446 (Para 36 59) can correspond to an arbitrary PDCCH aggregation level that may be less than 16, and that the 8 PUCCH resources of Fig. 2B and Para 65-66 correspond to a PDCCH aggregation level of 8, which is less than 16.  This teaches “a PDCCH aggregation level below 16.”
Matsumura ‘446 also discloses “the information for PUCCH is based on downlink control information” (Fig. 2B Given Field Value in DCI Para 38)
Regarding Claim 10, Matsumura ‘455 discloses a method implemented in a network node (Fig. 20 10 Para 228 Radio Base Station) configured to communicate with a wireless device (Fig. 15 11 Radio Base Station 20 User Terminal Para 155 156 158 160) the method comprising 
determining a resource configuration for Physical Uplink Control Channel, PUCCH for a wireless device (Para 10 38 “The “PUCCH resource used for transmission” corresponds to a resource configuration for PUCCH for a wireless device.  Inherently, the network node must determine the PUCCH resource before transmitting the information indicating the PUCCH resource to the wireless device) the resource configuration corresponding to one PUCCH resource out of a cardinality-N subset of 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4.)
and the cardinality-N subset corresponds to even indexed PUCCH resources of the 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4); and
providing the resource configuration (Para 10 38 211)
It would have obvious to one skilled in the art before the claimed invention was effectively filed to apply Matsumura ‘446’s disclosure to K=8 resources sets with M=2 resources each for 16 PUCCH resources with cardinality-8 subsets corresponding to a given values of M.  This would be simple substitution of one known element for another to obtain predictable results.
Seo discloses the number of PUCCH resources is equal to the aggregation level of the Physical Downlink Control Channel (PDCCH) (Para 20 22 108 136 137)
Regarding Claim 11, the combination of Matsumura ‘446 and Seo discloses claim 11 as explained in claims 2 and 10.
Regarding Claim 16, the combination of Matsumura ‘446 and Seo discloses claim 16 as explained in claims 7 and 10.
Regarding Claim 19, Matsumura ‘446 discloses a wireless device (Fig. 20 20 Para 228 User Terminal) configured to communicate with a network node (Fig. 15 11 Radio Base Station 20 User Terminal Para 155 156 158 160), the wireless device comprising processing circuitry (Fig. 20 1001 Processor Para 228) configured to: 
receive a resource configuration for a Physical Uplink Control Channel, PUCCH (Para 10 38 “The user terminal may determine a PUCCH resource used for transmission of UCI based on at least one of DCI and implicit information”  Para 211 “the control section 401 controls the uplink control channel used for transmission of the UCI from the user terminal 20, based on an explicit indication from the radio base station 10 and implicit determination in the user terminal 20” where “PUCCH resource” corresponds to PUCCH resource configuration and is transmitted from the network node); 
select a PUCCH resource based at least in part on the resource configuration (Para 10 38), the resource configuration corresponding to one PUCCH resource out of a cardinality-N subset of 2*N PUCCH resources (Fig. 2B “Implicit Indication Information” “PUCCH Resource” Para 36 64  The “PUCCH Resource” corresponds to the claimed PUCCH resource.  The “PUCCH resource set” corresponds to 2*N PUCCH resources, where N=4 and 2*N=8.  By inspection of Fig. 2B, it can be seen that the “Implicit Indication Information” divides the PUCCH resources into two cardinality-N subsets, where N=4.  The examiner notes that while Fig. 2B illustrates 8 PUCCH resources divided into two cardinality-4 resource subsets, the disclosure of Matsumura ‘446 is not limited to this, see Para 59 60) and the cardinality-N subset corresponds to even indexed PUCCH resources of the 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4)
It would have obvious to one skilled in the art before the invention was effectively filed to apply Matsumura ‘446’s disclosure to 16 PUCCH resources with two cardinality-8 subsets.  This would be simple substitution of one known element for another to obtain predictable results.
Seo discloses the number of PUCCH resources is equal to the aggregation level of the Physical Downlink Control Channel (PDCCH) (Para 20 22 108 136 137)
Regarding Claim 20, the combination of Matsumura ‘446 and Seo discloses claim 20 as explained in claims 2 and 19.
Regarding 24, Matsumura ‘466 discloses if the number of PUCCH resources is below 16, the PUCCH resource selection being based on one of downlink control information, a property of the PDCCH and Physical Downlink Shared Channel (Fig. 2A Para 59-61 64 65 “As illustrated in, for example, FIG. 2A, in a case of M≤4, each value of the given field in the DCI may indicate one PUCCH resource. Hence, the user terminal can uniquely determine a PUCCH resource based on the given field value in the DCI.”  When “the number of PUCCH resources is 4, the PUCCH resource can be selected directly by the given field in the DCI, such as a PUCCH resource indicator,” which corresponds to the PUCCH resource selection being based on a downlink control information (DCI) if the number of PUCCH resources is below 16.  The examiner notes that the specific example of Matsumura is based on 2 bits in the given field in the DCI.  The examiner notes that number of bits in the given field in the DCI can be 3, in which case the number of PUCCH resource can be 8, which is still below 16.)
Seo disclose the number of PUCCH resources is equal to the PDCCH aggregation level (Para 20 22 108 136 137), corresponding to “if the PDCCH aggregation level is below L.”
Regarding Claim 26, Matsumura ‘446 discloses a method implemented in a wireless device (Fig. 20 20 Para 228 User Terminal) configured to communicate with a network node (Fig. 15 11 Radio Base Station 20 User Terminal Para 155 156 158 160), the method comprising:
receiving a resource configuration for a Physical Uplink Control Channel, PUCCH (Para 10 38 211 where “PUCCH resource” corresponds to PUCCH resource configuration and is transmitted from the network node); 
select a PUCCH resource based at least in part on the resource configuration (Para 10 38), the resource configuration corresponding to one PUCCH resource out of a cardinality-N subset of 2*N PUCCH resources (Fig. 2B “Implicit Indication Information” “PUCCH Resource” Para 36 64  The “PUCCH Resource” corresponds to the claimed PUCCH resource.  The “PUCCH resource set” corresponds to 2*N PUCCH resource, where N=4 and 2*N=8.  By inspection of Fig. 2B, it can be seen that the “Implicit Indication Information” divides the PUCCH resources into two cardinality-N subsets, where N=4.  The examiner notes that while Fig. 2B illustrates 8 PUCCH resources divided into two cardinality-4 resource subsets, the disclosure of Matsumura ‘446 is not limited to this, see Para 59 60) and the cardinality-N subset corresponds to even indexed PUCCH resources of the 2*N PUCCH resources (Fig. 2B “Implicit Indication Information 0” “PUCCH Resource #0” “PUCCH Resource #2” “PUCCH Resource #4” “PUCCH Resource #6”  By inspection of Fig. 2B it can be seen that “Implicit Indication Information=0” defines a cardinality-N subset, consisting of even index PUCH resources of the 2*N PUCCH resources, where N=4)
It would have obvious to one skilled in the art before the claimed invention was effectively filed to apply Matsumura ‘446’s disclosure to 16 PUCCH resources with two cardinality-8 subsets.  This would be simple substitution of one known element for another to obtain predictable results.
Seo discloses the number of PUCCH resources is equal to the aggregation level of the Physical Downlink Control Channel (PDCCH) (Para 20 22 108 136 137)
Regarding Claim 27, the combination of Matsumura ‘446 and Seo discloses claim 27 as explained in claims 2 and 26.
Regarding Claim 31, the combination of Matsumura ‘446 and Seo discloses claim 31 as explained in claims 24 and 26.
Claim 6, 15, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et. al. (US 2020/0366446 A1), “Matsumura ‘446,” in view of Seo et. al. (US 2014/0328312 A1) and in further view of Matsumura et. al. (US 2020/0403835 A1), “Matsumura ‘835”.
Regarding Claim 6, the combination of Matsumura ‘446 and Seo discloses the network node of claim 1.
Matsumura ‘446 disclose a three bit PUCCH resource indicator field (Para 60 “the number of bits (x) of the given field in the DCI used to determine PUCCH resources is 2, yet is not limited to this, and only needs to be x≥1” Para 61 “ the x-bit given field may be referred to as, for example, a PUCCH resource indicator field, an ACK/NACK Resource Indicator (ARI)”   A three bit PUCCH resource indicator field would have been obvious to one skilled in the art before the claimed invention was effectively filed given Matsumura ‘446’s disclosure as a simple substitution of one known element for another to obtain predictable results)
Matsumura ‘446 further discloses a field with a function that has been re-purposed to provide an additional bit in addition to a PUCCH resource indicator field (Fig. 8 “Given Field in DCI Transmitted by Given Cell” “Implicit Indication Information” Para 38 “” Para 60 61 65 66 68 “implicit indication information (e.g., “0” or “1” in FIG. 2B) can be derived based on at least one of pieces of following information (1) to (8)” Para 78 “(6) A given field value (e.g., a value of a Transmission Power Control (TPC) command field) in DCI” Para 107 “In FIG. 8, the user terminal derives the implicit indication information based on a given field value of DCI” Para 108.  Here the TCP command field has been re-purposed to provide an additional bit, “implicit indication,” in addition to the PUCCH resource indicator field.)
Matsumura ‘835 discloses something neither Matsumura ‘446 in light of what would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed nor Seo explicitly discloses: one bit with a function that has been re-purposed to provide an additional bit in addition to a PUCCH resource indicator field (Fig. 1 Fig. 2 “Second Field in Second DCI” “Implicit Value” Para 51-53 58 “When, for example, the PUCCH resource indicator indicated by the 2-bit first field value and the 1-bit implicit value are used as illustrated in FIG. 2”  The “1-bit implicit value” corresponds to one bit with a function that has been re-purposed, from the TPC command, to provide an additional bit in addition to the PUCCH resource indicator field.  The examiner notes that, by inspection of Fig. 2, it can be seen that the 1-bit providing an additional bit corresponds to the Least Significant Bit (LSB) of the “Second Field in Second DCI”)
Therefore, it would have been obvious to one skilled in the art before the claimed invention was effectively filed for the resource configuration for PUCCH to be based at least in part on one bit with a function that has been re-purposed to provide an additional bit in addition to a three-bit PUCCH resource indicator field.  The motivation is to more flexibly control used PUCCH resources by using bits in addition to one bit with a function that has been re-purposed (Para 59).
Regarding Claim 15, the combination of the combination of Matsumura ‘446, Seo, and Matsumura ‘835 discloses claim 15 as explained in claims 6 and 10.
Regarding Claim 23, the combination of the combination of Matsumura ‘446, Seo, and Matsumura ‘835 discloses claim 23 as explained in claims 6 and 19.
Regarding Claim 30, the combination of the combination of Matsumura ‘446, Seo, and Matsumura ‘835 discloses claim 30 as explained in claims 6 and 26.
Claims 8, 17, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et. al. (US 2020/0366446 A1), “Matsumura ‘446,” in view of Seo et. al. (US 2014/0328312 A1) and in further view of Lunttila et. al. (US 20190/036653 A1).
Regarding Claim 8, the combination of Matsumura ‘446 and Seo discloses the network node of claim 1
Lunttila discloses something neither Matsumura ‘446 nor Seo explicitly discloses: provide the resource configuration for PUCCH to the wireless device for PUCCH resource selection before establishing a dedicated radio resource control configuration (Fig. 3 S1 S2 S7 Fig. 5 A2 A4 Para 107 “Some embodiments relates to the definition of PUCCH resources corresponding to the ARI in the cases (primarily initial access) when dedicated RRC signalling (and the corresponding dedicated ARI, d-ARI) is not yet available” Para 133 “The criterion for using common PUCCH resource subset for HARQ-ACK resource allocation can be for example if UE has not yet received a dedicated PUCCH resource subset configuration” Para 134 154 “one or more different messages may be provided to provide information on the PUCCH resources associated with the common or temporary ARI”  “Common PUCCH resource” corresponds to the PUCCH resource configuration provided by the network node to the wireless device for use before a dedicated radio resource control configuration is established.)
Therefore it would have been obvious to one skilled in the art before the claimed invention was effectively filed to provide the resource configuration for PUCCH to the wireless device for PUCCH resource selection before establishing a dedicated radio resource control configuration.  The motivation is to provide PUCCH resources to allow the wireless device to send acknowledgements to the network node before dedicate acknowledgement resources are provided via Radio Resource Control (RRC) as taught by Lunttila (Para 101).
Regarding Claim 17, the combination of the combination of Matsumura ‘446, Seo, and Lunttila discloses claim 17 as explained in claims 8 and 10.
Regarding Claim 34, the combination of Matsumura ‘446 and Seo discloses the wireless device of claim 19
Lunttila discloses something neither Matsumura ‘446 nor Seo explicitly discloses: receive the resource configuration for PUCCH before establishing a dedicated radio resource control configuration (Fig. 3 S1 S2 S7 Fig. 5 A2 A4 Para 107 “Some embodiments relates to the definition of PUCCH resources corresponding to the ARI in the cases (primarily initial access) when dedicated RRC signalling (and the corresponding dedicated ARI, d-ARI) is not yet available” Para 133 “The criterion for using common PUCCH resource subset for HARQ-ACK resource allocation can be for example if UE has not yet received a dedicated PUCCH resource subset configuration” Para 134 154 “one or more different messages may be provided to provide information on the PUCCH resources associated with the common or temporary ARI”  “Common PUCCH resource” corresponds to the PUCCH resource configuration provided by the network node to the wireless device for use before a dedicated radio resource control configuration is established.)
Therefore it would have been obvious to one skilled in the art before the claimed invention was effectively filed to receive the resource configuration for PUCCH before establishing a dedicated radio resource control configuration.  The motivation is to provide PUCCH resources to allow the wireless device to send acknowledgements to the network node before dedicate acknowledgement resources are provided via Radio Resource Control (RRC) as taught by Lunttila (Para 101).
Regarding Claim 36, the combination of Matsumura ‘446, Seo, and Lunttila discloses claim 36 as explained in claims 26 and 34.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/
Examiner, Art Unit 2463         

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463